

115 HR 4070 IH: Article I Amicus and Intervention Act of 2017
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4070IN THE HOUSE OF REPRESENTATIVESOctober 16, 2017Mr. Goodlatte introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to enhance Congress’ ability to defend its legislative power
			 under Article I of the Constitution in litigation in the courts of the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Article I Amicus and Intervention Act of 2017. 2.Congressional intervention as of right (a)Deadline for report on limitation on enforcement of lawsParagraph (2) of section 530D(b) of title 28, United States Code, is amended to read as follows:
				
 (2)under subsection (a)(1)(B), within such time as will reasonably enable the House of Representatives and the Senate to take action, separately or jointly, to intervene in a timely fashion in the proceeding, but in no event—
 (A)later than 30 days after the making of each determination; and (B)later than 21 days before any applicable deadline for filing any pleading necessary—
 (i)to defend or assert the constitutionality of the provision at issue; or (ii)to request review of any judicial, administrative, or other determination adversely affecting the constitutionality of such provision;.
 (b)Intervention as of rightSection 530D of title 28, United States Code, is amended by adding at the end the following:  (f)Intervention as of rightThe Senate or House of Representatives may intervene as of right in any proceeding referenced in subsection (a)(1)(B) in order to defend or assert the constitutionality of any provision of any Federal statute, rule, regulation, program, policy, or other law, or to appeal or request review of any judicial, administrative, or other determination adversely affecting the constitutionality of any such provision. Notwithstanding any otherwise applicable time limits or other provisions of law to the contrary, if such intervention is filed not later than 21 days after receipt of the notice required by this section the intervention shall be deemed timely and shall preserve the right of the Senate or House of Representatives to advance any applicable legal arguments in favor of the constitutionality of any such provision..
 3.Intervention and amicus authority for house of representativesSection 101 of the Legislative Branch Appropriations Act, 2000 (2 U.S.C. 5571), is amended— (1)by striking subsection (d); and
 (2)by inserting after subsection (b) the following (and redesignating succeeding subsections accordingly):
				
					(c)House of representatives intervention and amicus authority
 (1)Actions or proceedingsWhen directed to do so in accordance with the Rules of the House of Representatives, the General Counsel of the House of Representatives shall intervene or appear as amicus curiae in the name of the House, or in the name of an officer, committee, subcommittee, or chair of a committee or subcommittee of the House, or other entity of the House, in any legal action or proceeding pending in any court of the United States or of a State or political subdivision thereof.
 (2)Intervention or appearance as of rightIntervention as a party or appearance as amicus curiae shall be of right and may be denied by a court only upon an express finding that such intervention or appearance is untimely and would significantly delay the pending action or, in the case of intervention, that standing to intervene is required and has not been established under section 2 of article III of the Constitution of the United States.
 (3)Rule of constructionNothing in this section shall be construed to confer standing on any party seeking to bring, or jurisdiction on any court with respect to, any civil or criminal action against Congress, either House of Congress, a Member of Congress, a committee or subcommittee of a House of Congress, any office or agency of Congress, or any officer or employee of a House of Congress or any office or agency of Congress..
			